Opinion
Per Curiam,
Thomas McCode, an incarcerated prisoner serving a life sentence after having been found guilty of first degree murder, filed a petition for a writ of habeas corpus which was denied, without hearing, by the court below.
McCode alleges he was denied counsel and the right to call friends or relatives prior to signing a confession and that the confession obtained from him was coerced and involuntary. However, in open court and while represented by counsel, McCode entered a plea of guilty to murder generally.
*497We have examined the instant record and conclude that the entry of the plea of guilty by McCode, when represented by competent counsel who did not question the validity of McCode’s confession, constituted a waiver of any right to later question any possible infirmities in such confession. See: Commonwealth ex rel. Adderley v. Myers, 418 Pa. 366, 211 A. 2d 481; Commonwealth ex rel. Knowles v. Rundle, 419 Pa. 300, 302, 213 A. 2d 635, 636.
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.